DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
As previously set forth: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
As previously set forth: The claims have priority of the provisional application filed 11/26/12.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/6/21 has been entered.
 
Response to Amendment/Arguments
Applicant argues none of the art teaches high temperature formation of acrylamide based polymer crosslinked at 190F to form a gel that is stable up to 1000 psi.  Applicant argues no stability pressures are given by any of the cited art.  Applicant argues the composition would not gel to the same values because Moradi discloses the use of 1200 ppm PEI with a cationic crosslinker at 150F, which is different than 
The Examiner disagrees.  Though Moradi exemplifies a different temperature and reaction than claimed, Moradi embraces and renders obvious the reaction of the claims.  It is unclear why the same reaction conditions and components would not give the same results claimed.  Applicant has no evidence of unexpected results stemming from the claimed components.  That no stability pressures are disclosed by the reference are moot.  As above since the claimed composition/method is rendered prima facie obvious the claimed properties must be embraced by the reference.  Further, the discovery of a new property does not itself give patentability to a composition.  As such arguments herein are not found persuasive.
Applicant argues carbonate is not a “type” (herein Applicant probably means genus) with “sub types” (herein Applicant probably means species).  Applicant argues carbonate and bicarbonate do not have the same properties.  Applicant argues some carbonates are known chemical retarders and one would not substitute one species for the other in a brine.  
The Examiner disagrees.  As set forth in the rejection Beckman discloses that bicarbonates are known to be added to brines.  Thus, though all carbonates may not be equally suited for brines there is a prima facie case to use bicarbonates therein.  Further, the Examiner continues the position that Harrison discloses “carbonates” as a genus, e.g. carbonates are only found in 2 forms, carbonate and bicarbonate and either would be prima facie obvious.  Arguments drawn to retarders are not found persuasive since one can see that Reddy (used in the below rejection over claim 3) uses both 

Claim Rejections - 35 USC § 112
Rejection over Claims 1, 7, 9, and their dependents, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is overcome by amendment. 


Rejection over Claims 1, 7, 9, and their dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi  (US 20100314114) as evidenced by Ahmad Moradi-Araghi (A review of thermally stable gels for fluid diversion in petroleum production, J or Petroleum Science and Engineering, 26 (2000) 1-10) herein Ahmad and Polymer Property Database, Polyethyleneimine.


Moradi ‘114 discloses swellable polymer particle compositions wherein the particle has stabile and labile crosslinkers (abstract) wherein the particles are acrylamide-based [0043].  A tertiary crosslinker such as PEI is injected with (thus at the same time as) said particles (example [0047]), and the base fluid is water or brine [0029].  When the labile crosslinkers degrade, the particle expands and exposes anionic sites that then crosslink with the PEI (abstract).  Since the same polymers are used (polyacrylamide based and PEI) the “capable of undergoing transamidation reactions” is implicitly met by the composition.
   Moradi discloses shutting in the PEI/acrylate particle composition at a temperature of 150F [0047].  Moradi also exemplifies comparative examples being shut in at temperatures ranging 150F-190F [0045].  Since Moradi exemplifies comparative examples using 190F, it is the Examiner's position on has a reasonable expectation of success when using the composition exemplified in Moradi at this temperature (e.g. if the temperature was not useful in the instant invention of Moradi it would not make sense to test comparative compositions at said temperature).
As such a prima facie case of obviousness exists to use a shut-in temperature of 190F to form the gel.  Ahmad page 6, section 2.4 is used as evidence that one expects gelation/crosslinking between polyethyleneimine up to temperatures of 156C (312.8F).
Producing hydrocarbons after gelling (e.g. the purpose of the invention is to divert water to lower permeability regions and improve oil recovery, abstract) is disclosed in the abstract, further meeting the method steps of the instant claims.
Regarding the “1000 ppm” requirements of claim 7: Moradi includes elements as set forth above.  Moradi exemplifies the use of 1200 ppm PEI [0047].  PEI is a crosslinker therein.  One would recognize that when you add more of a crosslinker it will crosslink faster, have a stronger crosslinked structure that is more permanent and when you add less crosslinker you would have a weaker gel with fewer crosslinks.  (e.g. see in [0009] wherein prior to the inclusion of the tertiary crosslinker some polymer would be removed during use).  Strong vs. weak gels may be needed depending on the size of the cracks of the formation, location of the cracks, amount of cracks, ect.  Thus, it would be obvious to increase or decrease the amount of crosslinker added, depending on the rate of gelation and the strength of gel desired.  Such would embrace the 1000 ppm requirements.  
Regarding claim 9, Moradi discloses wherein the particle suspensions are prepared by mixing particles (also called kernels [0008], as instantly claimed) with injection fluid [0037].  The particles are made by US 6454003, which discloses making the particles in dry form (Column 7 line 46), thus obtaining a dry powder of particles, mixing to form a suspension and injecting such is met.  Moradi discloses wherein the crosslinker can be combined with the unexpanded particle in the initial injection fluid [0016] but Moradi does not disclose obtaining dry PEI polymer to mix in with the particles.  Linear PEI is a solid at room temperature (see the attached property sheet), thus adding it as a solid in particulate form to other solids (vs adding it as a solid to a fluid) would be prima facie obvious since the order of performing steps is prima facie obvious.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 

Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi ‘114 in view of Ahmad Moradi-Araghi (A review of thermally stable gels for fluid diversion in petroleum production, J or Petroleum Science and Engineering, 26 (2000) 1-10) herein Ahmad as evidenced by Polymer Properties Database, Polyethyleneimine.
Elements of this rejection are as previously set forth, reiterated below in italics.  Positions over new limitations are as set forth in Moradi above.

Moradi includes elements as set forth above.  Moradi ages the composition at 150F but does not disclose aging at 190F.
Ahmad discloses a review of known thermally stable gels for use in petroleum production (title).  Ahmad, page 6 section 2.4, discusses the reaction between PEI (The crosslinker exemplified by Moradi) and copolymers of acrylamide (copolymers of acrylamide are the comparative example [0045] of Moradi without crosslinking with PEI and also disclosed in [0033] as polymers useful for the particles of the invention).  Ahmad discloses that PEI crosslinks via covalent bonds and the resultant gel is stable up to 156C (312.8F) however, the rate of gelling is too fast at temperatures above 93C (199.4F) so cold water is added to cool down the treatment area to 90C (194F).  Ahmad thusly teaches that temperatures up to 194F are suitable for crosslinking acrylamide polymers (such as those found in Moradi) with PEI for oil recovery applications (abstract/title).
It would have been obvious to one of ordinary skill in the at before the effective filing date of the invention to include in Moradi the use of shut-in temperatures of up to 194F, as taught by Ahmad, since such is recognized to be a suitable reaction temperature for the reaction taught therein.  Such amounts to the simple substitution of a known element (temperature) for another to obtain predictable (gelling) results and/or combining prior art elements (known temperatures for a reaction) according to known methods (the reaction between the components of Moradi is known in the prior art) to yield predictable (gelling) results.  See MPEP 2143A,B.

Claims 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi as evidenced by Araghi in view of Harrison (US 2011/0088902) and Beckman (US 2008/0161208).
Elements of Moradi (as evidenced by Araghi) in view of Harrison and Beckman are as previously set forth, reiterated below in italics.  Regarding the new limitation of “is   
Regarding the “can withstand pressure of up to 1000 psi”, since the properties of the gel would be determined by its components (e.g. amounts and types of polymers/crosslinkers, ect) and since the components of the claims (microparticles, type of microparticles, tertiary crosslinker) are met the properties claimed must also be embraced by the reference.  Thus, the new limitations are met.

Moradi includes elements as set forth above.  Moradi discloses that the aqueous liquid of the composition may be deionized water, potable water, fresh water or brine having total dissolved solids concentration up to the solubility limit of the solids in water [0029].  Moradi thusly teaches the use of a brine with salts (the abovementioned solids dissolved in the brine), but does not disclose the species of such.
Harrison discloses diverting agents for water shut off (title).  Therein, gelling compositions comprising a brine, crosslinkable polymer and crosslinker are injected to the formation such that the polymer crosslinks and gels in the formation.  Such is analogous to that of Moradi since Moradi’s particles also crosslink and gel in the formation.  Water absorbing polymers are included in Harrison and include crosslinked polyacrylamide, copolymers of polyacrylamide and polyethyleneimine polymers [0022-0023], these are similar to the polymers in Moradi.  The base fluid of Harrison may be fresh water, sea water or brine [0028], thus overlapping Moradi.  Brines may include seawater or salts wherein the concentration of salt in seawater ranges from 1-4.2% and the concentration of salt in brine ranges from 1%-20% [0028], both are ranges that would embrace/overlap the “up to the solubility limit” of salts taught by Moradi.  The salts included in seawater include sodium, calcium, magnesium, potassium, strontium salts of chlorides, carbonates and sulfates [0029].  Though the carbonate is not specified to be bicarbonate, since there are only 2 types of carbonates (carbonate and bicarbonate) the use/choice of bicarbonate would be immediately envisaged, or, prima facie obvious, or, Beckman is used to show that bicarbonates are the known carbonate ions found in seawater [0010] (Beckman discloses bicarbonates, as well as all the above compounds e.g. chloride, sodium, sulfate, magnesium, calcium, potassium and strontium, as known seawater components), thus including bicarbonates in Harrison is prima facie obvious as taught by Beckman.
It would have been obvious to one of ordinary skill in the art before the time of the invention to include in Moradi the use of brines or seawater salts of sodium, calcium, magnesium, potassium, strontium salts of chlorides, carbonates (including bicarbonate) and sulfates, as taught by Harrison and Beckman, since these are recognized as suitable salts to use for brines for compositions comprising polyacrylamide and polyethyleneimine swelling polymers.
Since Harrison teaches that any of these salts can be used, one would have a reasonable expectation that any amounts of each of the individual salts such that the total amount adds up to a value within the solubility limits of them (as taught by Moradi) or within the above ranges (1%-4% or 1%-20%) taught by Harrison could be used.  
The particles of Moradi are exemplified to be a copolymer of acrylamide and AMPS crosslinked with methylene bis-acrylamide and PEG diacrylate [0045], use of PEG 200 or 400 diacrylate is disclosed in [0046].  The brine elements are already set forth below/previously, and the 190F, viscosity and production are also as previously set forth, thus all elements of claim 1 are met.  [0047] exemplifies steps a and b occurring at the same time, as required by claim 2, PEI is as already discussed and meets the requirements of 3-6 wherein such is implicitly a diamine.
Herein, 10,000ppm is 1 wt%, thus one can see that claim 8 requires a total amount of salt within the ranges taught by Harrision.  As such, in light of the teachings and expectations discussed above, the ppm requirements of each of the individual components of claim 8 is found to be embraced (e.g. any amount of each that results in a total amount within the above ranges) and prima facie obvious.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi as evidenced by Araghi in view of Harrison (US 2011/0088902) and Beckman (US 2008/0161208) in further view of Reddy (US 2006/0278390.

Reddy discloses crosslinkable polymer compositions (abstract) comprising acrylamide based polymers [0019] and PEI crosslinkers [0023], thus embracing the same reaction as Moradi.  Reddy discloses that carbonate retarders [0027] may be included in the composition to delay the crosslinking reaction between the polymer and crosslinker [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Moradi, Araghi, Harrison and Beckman the use of carbonate retarders, as taught by Reddy, in order to delay the crosslinking reaction of the composition.

Claim 1-2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi in view of Araghi in further view of Harrison (US 2011/0088902) and Beckman (US 2008/0161208).
Elements of this rejection are as previously set forth, reiterated below in italics.  Regarding the new limitation of “is 1000ppm of polyethyleneimine”, Moradi includes elements as set forth above.  Moradi exemplifies the use of 1200 ppm PEI [0047].  PEI is a crosslinker therein.  One would recognize that when you add more of a crosslinker it will crosslink faster, have a stronger crosslinked structure that is more permanent and when you add less crosslinker you would have a weaker gel with fewer crosslinks.  (e.g.   
Regarding the “can withstand pressure of up to 1000 psi”, since the properties of the gel would be determined by its components (e.g. amounts and types of polymers/crosslinkers, ect) and since the components of the claims (microparticles, type of microparticles, tertiary crosslinker) are met the properties claimed must also be embraced by the reference.  Thus, the new limitations are met.

Moradi includes elements as set forth above.  Moradi discloses that the aqueous liquid of the composition may be deionized water, potable water, fresh water or brine having total dissolved solids concentration up to the solubility limit of the solids in water [0029].  Moradi thusly teaches the use of a brine with salts (the abovementioned solids dissolved in the brine), but does not disclose the species of such.
Harrison discloses diverting agents for water shut off (title).  Therein, gelling compositions comprising a brine, crosslinkable polymer and crosslinker are injected to the formation such that the polymer crosslinks and gels in the formation.  Such is analogous to that of Moradi since Moradi’s particles also crosslink and gel in the formation.  Water absorbing polymers are included in Harrison and include crosslinked polyacrylamide, copolymers of polyacrylamide and polyethyleneimine polymers [0022-0023], these are similar to the polymers in Moradi.  The base fluid of Harrison may be fresh water, sea water or brine [0028], thus overlapping Moradi.  Brines may include seawater or salts wherein the concentration of salt in seawater ranges from 1-4.2% and the concentration of salt in brine ranges from 1%-20% [0028], both are ranges that would embrace/overlap the “up to the solubility limit” of salts taught by Moradi.  The salts included in seawater include sodium, calcium, magnesium, potassium, strontium salts of chlorides, carbonates and sulfates [0029].  Though the carbonate is not specified to be bicarbonate, since there are only 2 types of carbonates (carbonate and bicarbonate) the use/choice of bicarbonate would be immediately envisaged, or, prima facie obvious, or, Beckman is used to show that bicarbonates are the known carbonate ions found in seawater [0010] (Beckman discloses bicarbonates, as well as all the above compounds e.g. chloride, sodium, sulfate, magnesium, calcium, potassium and strontium, as known seawater components), thus including bicarbonates in Harrison is prima facie obvious as taught by Beckman.
It would have been obvious to one of ordinary skill in the art before the time of the invention to include in Moradi the use of brines or seawater salts of sodium, calcium, magnesium, potassium, strontium salts of chlorides, carbonates (including bicarbonate) and sulfates, as taught by Harrison and Beckman, since these are recognized as suitable salts to use for brines for compositions comprising polyacrylamide and polyethyleneimine swelling polymers.
Since Harrison teaches that any of these salts can be used, one would have a reasonable expectation that any amounts of each of the individual salts such that the total amount adds up to a value within the solubility limits of them (as taught by Moradi) or within the above ranges (1%-4% or 1%-20%) taught by Harrison could be used.  Herein, 10,000ppm is 1 wt%, thus one can see that claim 8 requires a total amount of salt within the ranges taught by Harrision.  As such, in light of the teachings and expectations discussed above, the ppm requirements of each of the individual components of claim 8 is found to be embraced (e.g. any amount of each that results in a total amount within the above ranges) and prima facie obvious.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moradi in view of Araghi in further view of Harrison (US 2011/0088902) and Beckman (US 2008/0161208) in further view of Reddy (US 2006/0278390).
Moradi, Araghi, Harrison and Beckman include elements as set forth above.  Moradi discloses expandable acrylamide polymeric particles crosslinked with PEI (after the particles pop and expose crosslinkable sites).  Moradi does not disclose the use of a crosslink retarder.
Reddy discloses crosslinkable polymer compositions (abstract) comprising acrylamide based polymers [0019] and PEI crosslinkers [0023], thus embracing the same reaction as Moradi.  Reddy discloses that carbonate retarders [0027] may be included in the composition to delay the crosslinking reaction between the polymer and crosslinker [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Moradi, Araghi, Harrison and Beckman the use of carbonate retarders, as taught by Reddy, in order to delay the crosslinking reaction of the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451.  The examiner can normally be reached on Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/Primary Examiner, Art Unit 1768